 SOUTHWESTERN BELL TELEPHONE COMPANYSouthwestern Bell Telephone Company and Jose M.Delgado. Case 23-CA-6546November 21, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRUESDALEOn August 2, 1978, Administrative Law Judge El-bert D. Gadsden issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Southwestern Bell Tele-phone, Brownsville, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 186 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN. Administrative Law Judge: Uponunfair labor practice charges filed on June 2, 1977, by JoseM. Delgado, an individual, the Charging Party herein,against Southwestern Bell Telephone Company, hereincalled Respondent, a complaint was issued by the RegionalDirector for Region 23, on behalf of counsel for the Gener-al Counsel, on July 29, 1977. In substance, the complaintalleges that Respondent has refused to reinstate Jose M.Delgado to his former or a substantially equivalent posi-tion of employment, because of Delgado's activities on be-half of the Union and his having engaged in other protect-ed concerted activities, in violation of Section 8(a)(3) and(1) of the Act.Respondent filed an answer denying that it has engagedin any unfair labor practices as alleged in the complaint.The hearing in the above matter was held before me inBrownsville, Texas, on November 17, 1977. Briefs havebeen received from counsel for the General Counsel andcounsel for Respondent, respectively, which have beencarefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation duly organized under the laws of theState of Missouri. Respondent maintains its principal of-fice at St. Louis, Missouri, and is engaged in the businessof transmitting and receiving telephone messages in andamong the several States in the southwestern portion of theUnited States, including the State of Texas. Only Respon-dent's facilities and operations in the greater Brownsville,Texas, area are involved in this proceeding.In the course and conduct of its business during the past12 months, which period is representative of all times mate-rial herein, Respondent received revenues in excess of$100,000 for the performance of its communication ser-vices herein above described.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat Communications Workers of America, Local 12229.is, and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.III THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsSouthwestern Bell Telephone Company, Respondentherein, is a corporation engaged in the business of trans-mitting telephone messages in and among several States inthe southwestern portion of the United States, includingthe State of Texas. The Charging Party, Jose M. Delgado,was first employed by Respondent at its Milwaukee, Wis-consin, facility on November 17, 1971. In April 1973, Del-gado moved to Brownsville and was employed by Respon-dent's facility there. He became union steward in thesummer of 1973 and remained in that capacity until March16, 1977.As union steward, Delgado's responsibility was to policethe contract with respect to employees' safety and the reso-lution of employees' problems and complaints. In his stew-419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDard capacity, Delgado processed a considerable number ofemployee grievances. As a result of an acute personal (fam-ily) problem in the spring of 1977, Delgado requested aleave of absence which Respondent declined to grant.Thereafter, Delgado tried to transfer to Respondent's Ok-lahoma City facility but was advised there were no posi-tions available at that time. Since he was unsuccessful inobtaining a transfer, Delgado tendered his resignation toRespondent on May 13, 1977, returned to Oklahoma City,and applied for employment at Respondent's facility there.When he did not succeed in obtaining employment, Delga-do called Respondent's Brownsville facility a few dayslater and requested reinstatement to his position, but Re-spondent advised that it could not rehire him. Delgadocontends that Respondent's refusal to reinstate him to hisformer position is based upon his union activity as steward,in violation of Section 8(a)(3) and (1) of the Act.The primary issue presented by the pleadings and evi-dence for determination in this proceeding is whether Re-spondent's refusal to reinstate Jose M. Delgado to his mostrecent position is based upon good cause, economic con-siderations, or upon Delgado's union activity as steward inviolation of the Act.B. Delgado's Activities as Union StewardJose Al. Delgado testified that as union steward he talkedto supervisors about employees' problems and complaintsalmost daily but for sure, at least twice a week. He said heprocessed the grievance against discriminatory assignmentsof overtime. In this particular instance, it was establishedthat one employee had 108 hours of overtime and the low-est number of overtime hours by an employee was 8 hours.He met with management (Mr. Nations and M. A. Cog-gin) who, in October 1975, agreed that overtime should beequally distributed and assured by posting it, so that allworkers could see who was being assigned. He attendedother grievance meetings in San Antonio and anothergrievance meeting concerning contractors doing craftwork. Delgado said nothing ever came of many of thosegrievances, but at least he fought for them.When Delgado was asked was he ever reprimanded byRespondent, he said that the day following his meetingwith management on the grievance against discriminatoryovertime, the following transpired:Mr. Coggins [sic] had come out and was waiting forus, and I was by my truck, drinking a cup of coffee,because we had been told not to go to coffee, so I tookmy coffee break at the jobsite.Anyway, that day Mr. Coggins [sic] walked up tome, and he was mad. He told me, so, you shook yourfinger, huh?I said, well, what are you talking about?He said, you're boasting to all the people that youwon that grievance. Don't you know that I know thatevery-don't you know that I know about everythingthat goes on at the garage?I said, wow, I thought I was just talking to people,you know, that I thought I could talk to. Evidently,one of them went and told him about it. So he wasmad.I wasn't boasting. What I was doing, I was tellingthe people what had happened and how we came outahead. And everybody was satisfied with it.Delgado further testified that when he assumed employ-ment at Respondent's Brownsville facility he had 2 years'experience as a splicer and was the most experienced andsenior man on his crew, except for Wayne Spofford, a sup-ervisor. Delgado's testimony in this regard is corroboratedby the testimony of fellow employees James Thurwalkerand Yvonne Thurwalker. Delgado said his supervisor,Mike Kennedy, kept telling him, "You do not work for theUnion. You work for the Company" (Respondent).'Fellow employee James Thurwalker testified as follows:Q. (By Ms. Small) Would you state for the Courtyour opinion of Joe's work, based upon your workwith him.A. I worked in association with Joe for the threeyears I came down here. And Joe was the-came herefrom Wisconsin, and he was one of the only splicerswith any service or experience that knew his job. Heknew his job well. He knew the BSP, which is ourstandards, well. And he performed his duties and re-sponsibilities in accordance with those BSP's. And Iworked in association with him, as he was a splicerand I was a lineman. And he and I would be doingsplicing work or recon work, which is reconcentrationof buried drops into the pedestals that Joe worked in.So I was exposed to his work at times, and generally agreat deal of the time. And I was exposed to him as aperson and as an employee at Southwestern Bell, 604Galveston Road.Q. Would you state for the Court what if anythingyou know about his Union activities.A. Yes. I came here in 1973, in January, and shortlythereafter met Joe. And Joe was the Union representa-tive for our garage ....* * .* tQ. Was he the only steward in the garage at thattime?A. Yes, he was. He was constantly exposed to ourunion needs, our employee needs. And he was exposedto solving these problems that arose with our new em-ployees. We had several employees.Not many employees that are splicing now haveover three to four years' experience. I would imaginemost have less that [sic] two years' experience. They'reexposed to the system for the first time, the Bell Sys-tem for the first time, and they need some supervisionas far as Company/employee-type relations. And JoetI credit Jose Delgado's testimonial account of his active and aggressiveprocessing of employee grievances as steward for the Urnon: that Supervis-or Coggin accused him of boasting about having won the grevance on theissue of discriminatory assignment of overtime work; and that SupervisorKennedy frequently told him that he (Delgado) did not work for the Union,he (Delgado) worked for the Company (Respondent). I credit Delgado'stestimony because not only is it uncontroverted, but also it is essentiallycorroborated by the testimony of fellow employees James and YvonneThurwalker, infra, as well as by some of the other credited evidence ofrecord.420 SOUTHWESTERN BELL TELEPHONE COMPANYwas the employee representative for the Union, and hewas constantly trying to better our situation and com-ply with our safety standards and with our needs, asfar as doing our job, our Bell System tools and whathave you, that we needed to do our jobs or our jobassignments.And, naturally, because he was representing at theend thirty-five people, his face was seen much morethan anybody else in the garage. And the tendency,the general mood of management that I felt .Q. (By Ms. Small) What has your experience beenas far as Company reaction to union activities?A. I was involved as a Union steward at the begin-ning of Yvonne Thurwalker's grievance. I consultedJoe as the Union steward, and we-we started thisthing together. I consulted Joe, and we both filed-went to the Union president and decided to file agrievance against the action that was taken againstBonnie Thurwalker.A. The Company seemed to retaliate in that wewere given extra heavy workloads to do, as well asthere was a general sentiment against us, in that Bon-nie, after her grievance was completed, had to file aharassment grievance because she won that grievance.And Joe seemed to be set aside. He was pointed outas a Union official, or a Union steward ....S ·*Q. (By Ms. Small) Can you give me some specificinstances in which you feel, in your own opinion, thatJoe was watched?A. Yes. Joe was followed from the storeroom onseveral occasions by his supervisor to make sure thathe was going to his first jobsite. And that was why hewas discovered in the coffee shop, because he was fol-lowed directly from the storeroom. No other employ-ees were followed directly from the storeroom, to myknowledge.On cross-examination, Thurwalker said that every time agrievance was filed the filing person would be assigned to aheavy workload. He also said that he and other employeessaw Mike Kennedy follow Delgado and other employees ina company truck from the storeroom; and that he has nev-er been suspended, reprimanded, or warned about beingobserved in a coffee shop.Yvonne Thurwalker was employed by Respondent onDecember 19, 1974, as a line person, placing cables, climb-ing posts, removing poles, and performing some splicingand recon work. She may also have been handling mate-rials inside. She worked until August 1, 1977, when shewent on maternity leave for the second time. She testifiedthat she was worked with Delgado for several years andwhen she learned she was pregnant on the first occasion,she told her supervisor, Richard Vela, who advised her thatshe would have to take a leave of absence. Yvonne Thur-walker further testified as follows:Q. How were you forced to take that leave?A. I was told by my supervisor that -Richard Velaat that time-that I had two alternatives: I couldeither take my leave of absence voluntarily, and ev-erything would be all right, or they were going to haveto write up the leave of absence for me, force it uponme, and then I would run into complications as far asgetting-you know, I'd have a lot of trouble with thecompany.And I said, either way you're going to-I'm going tohave to take it. Right?And he said, yes.I said, you go ahead and do it.They forced my leave of absence. We fought itthrough the Union, and I got my backpay.* .* * *Q. So if you believe that you had a leave of absenceforced upon you, would it be your position then thatin your pregnant condition you would still be able toclimb poles and do the rest of your job duties?A. No. I had a doctor's statement saying that I wasnot capable of climbing poles or doing heavy lifting.Any other thing would be to my benefit. You know,any other job.Q. All right.Could this have affected, then, the kind of work as-signments that you got?A. We weren't doing much pole climbing at thattime. I was-I was, and had been for the past fivemonths prior to my leave of absence, inspecting con-tractors, watching and making sure they do the jobcorrectly, and placing a conduit line, which I couldhave handled, yes, all through the nine months.Q. But this would have affected the type of job as-signments you received previously. Is that true?A. No. Not where I was then?JUDGtE GADSDEN At that time you could have per-formed all of the work that was assigned to you-atthat particular time.THE WITNESS Yes, your Honor.Yvonne Thurwalker said that she consulted steward Del-gado who advised her of the Union's position, and she thenfiled a grievance because she was forced to take a leave ofabsence from May 1975 through January 1976. She saidshe was advised by management that she could stay untilcertain contractors who were doing conduit work had com-pleted their jobs, but Mr. Coggin kept asking her how soonwas she going on leave. This went on for 3 months andwhen Delgado resigned as steward in March 1977, she be-came steward, and then the following started:THE WITNESS: When I would address Mike Kennedyto ask a question he would fall back and ask what Iwas going to bitch about.Or when I would ask him or address him, youknow-what now? What did I do?Q. (By Ms. Small) How many women were there inthe crew?421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Two.Q. What action, if any, did the Company take inrelationship to you after you filed your grievance overyour pregnancy leave?A. We were four people on the crew. There was twoline trucks, one a bucket, and the other one the cornermount, which does the digging and the placing of thepoles and stuff like this. It was the policy, and we wereto where I was with the senior man, and I had the leastexperience. And then we had-we were split up, amale and a female. The male with the higher experi-ence and then the female with the least experience.We were then split up. Us two girls took the cornermount, which is the heavy truck doing the placing ofthe poles, removing poles and things like that. The twosenior men were placed in the bucket truck with thepower steering, and things like this.Yvonne Thurwalker said that she was forced to take herpresent leave of absence for pregnancy in August 1977, butthat she signed the papers herself (Respondent did not signthem for her); her supervisor, Mike Kennedy, threatenedto ruin her record by telling her that she was not doing herjob, that she sat on her "ass" and did nothing, and foundany excuse to avoid doing her job. She said that at thattime she was pumping water out of a manhole with herpartner, Judy Warren, who was also pregnant; but Warrengot sick. She said that she called Kennedy and advised himof Warren's illness; and that he said he was going to sendsomeone for Judy Warren and asked her could she handlethe job by herself. Yvonne Thurwalker continued to testifyas follows:I got-I finished the job. There was one manhole Icouldn't find, which was the last one I was to pump.There was a big distance-I felt that that one I firstsaw was too far distant. I jumped into the truck, and Iwas looking at the print, to look on there what thefootage was on the manholes.At that time Richard Vela and Ron Ticer went byand saw me in the truck, and then I proceeded topump the manhole.When I got back to the storeroom he said I wassitting on the job. There was nothing-the machinesweren't going or anything, I was just sitting there, notdoing anything, I had a big mouth, and I didn't do myjob, I found any excuse not to do the job.And I asked him why it wasn't on my record. Andhe said, it will be now.Eduardo P. Garcia, employed with the Respondent 27years and presently an installer and chief steward, undis-2 Essentially, I credit James Thurwalker's testimony with respect toDelgado's work competence, his aggressive steward (union) activities, andRespondent's manifested retaliation or antiunion attitude towards its em-ployees, including Delgado, after said employees had filed or processedgnevances. I also credit the testimonial account of Yvonne Thurwalker tothe effect that Respondent (Supervisor Kennedy) manifested acts of reprisalagainst employees (Yvonne Thurwalker) for filing and/or processing griev-ances against Respondent or for engaging in protected concerted activity. Icredit the testimony of both witnesses because their accounts are virtuallyuncontroverted and the) are consistent. each with the other and withDelgado's credited testimony.putedly and credibly testified that about 35 percent of thegrievances are handled informally.Based upon the foregoing credited testimony and all ofthe credited evidence of record, I thereupon conclude andfind that from April 1973 until March 16, 1976, unionsteward Jose Delgado was a very active and aggressivegrievance processor for himself and for 30 to 35 other ga-rage employees of the Respondent; that Delgado was soactive and vocal in said activity, that on one occasion Sup-ervisor M. A. Coggin accused him of boasting about hisvictory on a grievance against discriminatory assignmentof overtime work; and that on several occasions, Supervis-or Mike Kennedy told Delgado he did not work for theUnion, he worked for the Company (Respondent).C. Delgado's Problem With Coffee Breaks and DisciplinaryActions Imposed by RespondentDelgado further testified that they reported to work at7:30 a.m., and that Respondent did not have a rigid ruleabout coffee breaks except that they could go to coffeewithout their trucks I hour after lunch and 1 hour beforethe end of the workday. He further testified as follows:In May of 1976 I was observed at a coffee shop onmy way to Port Isabel, Texas, with another employee,Antonio Morado.And when I came back in, my boss, Mike Kennedy,was waiting for me, and he asked me about it. I toldhim.He said, O.K. You know I got to suspend you. I'mgoing to.I says, for how long?He said, thirty-one and three-quarter hours.And I got a little upset. I said, thirty-one and threequarter hours for staying over five minutes at the cof-fee shop?Thirty-one and three-quarter hours. That's what itis.I said, O.K. Man! I handed in my keys and I wenthome for a whole week ....Q. What happened ....A ..... almost.Q. What happened shortly after that?A. Shortly after that, ma'am, there was a bunch ofpeople caught in ... at a. ..at a shift, and. ..no.They were caught at at a coffee shop, and nothingcame of it-no. They came to see me because theywere getting docked forty-five minutes.And I asked Mike. I said, Mike, come here. Let metalk to you for a minute.Q. Who is Mike?A. Mike Kennedy.Q. And who was he?A. He was my supervisor.I said, Mike, don't you think that-you know, hereyou are, you send me home for thirty-one and three-quarter hours, man, for going to coffee, and you dockthese people three-quarters of an hour. Don't youthink something is wrong here?And he said, well, Joe, they're just lucky, that's all.422 SOUTHWESTERN BELL TELEPHONE COMPANYWith respect to Delgado's violating the coffee break rule,Mike Kennedy, formerly a union steward but now a con-struction foreman, testified that while on his way to PortIsabel to see about a job in 1976, he passed a cafe and sawa splicing tiuck there. He parked and discovered Delgadodrinking a cup of coffee and reading a paper. Kennedycontinued to testify as follows:So I sat down, and I think I had a cup of coffee withJoe, and I said, Joe, you know, we are going to have tostop this. You are going to have to quit this. This isevery day or every week, I'm-you know-catchingyou in here, or I'm walking in here, and here you sit.You know. And I said, what's it going to take? Whatdo I have to do, you know, to get your attention onthis?He said, well, I don't know.So I said, well, O.K. I said, you go on and go towork, you know. So he left and went to work. And Iwent on about my business.On the next day, May 9 or 10, 1976, he came back to theoffice and one of his supervisors told him that he had ob-served Delgado in the same cafe a few minutes after he leftthe storeroom. When he (Kennedy) asked Delgado aboutit, Delgado denied he was in the coffee shop. But after hetold Delgado that he was observed by two supervisors andasked him to tell the truth, Delgado then said, "O.K.," hewas there. Kennedy said that he told Delgado this is goingto have to stop, that he had gone along with him, and thathe had refused to put this in writing because he (Delgado)had problems and that he wanted him to get his mind clearand his problem solved, so he could get his mind on hiswork. Delgado, said, "Well, O.K." However, 2 days later,while on his way to Port Isabel, Kennedy observed a splic-ing truck at this cafe around 7:45 a.m. or 8 o'clock. Whenhe investigated he was shocked because there was Delgado.He asked Delgado what did he have to do and Delgadosaid he did not know, because he (Kennedy) was the boss.Kennedy said that he told Delgado he would forget aboutthis incident and that he was not going to put it in writing,but he said that if it happened again, he was going to takedisciplinary action.However, Kennedy said that he later discussed the mat-ter with supervisors in the office and came to the conclu-sion that he should suspend Delgado, which he did the nextday, from Tuesday morning until Monday morning. Del-gado said, "That's 4 days, Mike." And he said, "Yes it is,that's what it's going to take to get your attention." Kenne-dy admitted that Delgado was not the only one to abusecoffee relief; and that he imagined everyone at some timeor another abused the rule, including himself when he wasan employee, for which he got reprimanded. Kennedy saidthat although the Company provided a coffee period for itsemployees, he would observe Delgado having that coffeeperiod and then going straight to another coffee shop. Heacknowledged that he did not give Delgado written warningsbecause Delgado got along well with people and he was hav-ing some serious family problems and that he (Kennedy)wanted to help him. He was trying to win Delgado's confi-dence, and if he had given him warnings he would havedestroyed that opportunity.Delgado said that when Supervisor Richard Vela sawhim in the coffee shop on May 10, 1976, at 8:15 a.m., hewas not in violation of the relief rule because, on someoccasions, the 1 hour had elapsed or they had already beento their first work location. He denied that Mike Kennedysaw him in the coffee shop on May 11, 1976, at 7:45 a.m.but instead at 8:30 a.m. or 8:45 or closer to 9 a.m. Delgadosaid that he was suspended Tuesday through Fnday (37hours) in May 1976, and he did not file a grievance for thesuspension. He admitted that he was caught on a subse-quent occasion, was suspended pending termination, andthat after Mr. Coggin, Kennedy, and union officials met,Coggin decided not to terminate him but to give him an-other chance.Andrew Besa has been employed by Respondent for 10years and is presently a switchman and chief steward forinside plant. He seas also a past president of the Unionuntil March 1977. He undisputedly testified, and I credithis testimony, that the types of employee violations forwhich Respondent imposed disciplinary action were for re-petitive tardiness, repetitive absences, not reporting to thesupervisor that an employee was going to be out, or re-maining out without notifying the supervisor. He said Re-spondent determines the severity of the disciplinary actionto be imposed by the number of offenses and the severityof the offense; such as, stealing would probably be dealtwith severely, as compared with too long a coffee break,which would probably be the lowest severity. From his ex-perience, the longest suspension imposed for a minor of-fense would be a day or two. In one instance, he said, anemployee was late I hour and suspended for I day-for theremainder of the day, or 7 hours, something like that. Inanother instance, an employee was given a I-day suspen-sion for drinking on the job.M. A. Coggin, engineering construction supervisor forRespondent, testified that he is the second level supervisorand that the first level supervisors are Harry Irby, RonTicer, and Mike Kennedy, all of whom report to him. Heacknowledged that he issued and signed the reprimandsdated October 13, 1975 (Resp. Exh. 7), to Delgado for eat-ing a taco and reading the newspaper of the job. The long-est suspension in which he was ever involved was 36 to 40hours, for an employee's refusing to carry out an order. Heacknowledged that on one occasion seven men were sus-pended for 8 hours for drinking on the job, but that thatwas the only incident of such drinking by those employees;and that the length of all suspensions may very well berelated to the needs of the job; that is, the availability ofskilled men to perform the job after a suspension, the timewithin which the job must be completed, and the workvolume and work schedules of the Respondent.Coggin said no persons were hired after Delgado's resig-nation and that all changes in positions were accomplishedby the transfer of employees from within.D. How Respondent Dealt With Other Union StewardsRichard Taoner has been employed by Respondent since1957, and has served as president of the Local. He testifiedas follows:423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Now, as Union president what has your experi-ence been as far as Company and Union cooperationin the Valley?A. It's been hostile.Q. Would you please specify so that we can get thefacts upon which you base that conclusion?A. Like Joe, as far as being suspended for thirty-one and a half hours as a job steward for coffee break,that's excessive. Most people don't, unless they are ajob steward, get suspended for that amount of time.Q. Can you give me some specific instances inwhich they were not suspended for that amount oftime.A. Yes. Mr. Coggins [sic], two weeks ago, caughttwo people the same way, and they were not suspend-ed at all.In McAllen a few months ago I had two men sus-pended for one day, drinking coffee. I went in to theCompany, and they agreed to pay them.Very seldom do we get suspensions on coffee.Tarver said that he had another steward who was sus-pended three times and the Union had to have her resign inorder to keep her out of trouble. One Mary Lou Rodrigueshad to go in her personnel files because she was beingharassed for being a union officer in Brownsville over re-ceiving calls from union members or going to grievancemeetings. Mr. Coggin would not allow travel to stewardBonnie Thurwalker to go to grievance meetings in San An-tonio. He (Tarver) had to call Coggin and quote the con-tract to him and then he (Coggin) said, "Oh, it was a mis-take." Tarver said that the coffee break policy has alwayspermitted an employee to get coffee if he was on his way toa job where coffee could not be purchased. He continuedto testify as follows:Q. O.K. Now, when you say their attitude towardsome of your officers, can you give us some specificexamples that-A. Well, Bonnie Thurwalker took over after Joe.She provided me information to file some sixty some-odd formal grievances out of Brownsville on contrac-tors doing contract work. I sent my executive vicepresident, Dennis Dobbs, and Mary Lou Rodriguez,vice president, in to meet with Mr. Kennedy to getinformation. And they refused to give us any informa-tion of why the contractors was doing the work.3Based upon the foregoing testimony of the several wit-nesses, which is essentially consistent and uncontraverted,I hereby conclude and find that Jose Delgado was given adisciplinary warning on October 13, 1975, for eating a tacoand reading a newspaper on the job; that just about all ofRespondent's employees have, on occasion, violated the1 credit Richard Tarver's account of how Respondent's supervisors gaveactive union stewards, including Delgado, a difficult time by imposing se-vere disciplinary measures upon them for simple violations of companyrules, or by harassing them and failing to cooperate by giving them request-ed information for processing grievances. Tarver's testimony is credited notonly because it is uncontraverted, but also because I was persuaded by hisdemeanor that he was telling the truth. Moreover, his testimony is supportedby the logical consistency of all the credited evidence relating to the man-agement-employee relations of Respondent.Company's coffee relief rule; that Delgado was caught vio-lating the Company's coffee relief rule more than any otheremployee, but he was the only employee shown to havebeen followed by management when he was caught on sev-eral occasions violating the rule; that in May 1976, Delga-do was given the longest (37 hours) suspension from workfor violating the coffee relief rule; that no employee otherthan Delgado had ever been so severely disciplined (37hours' suspension) for violating the coffee relief rule; thatthe record does not show that any employee was the sub-ject of such extensive surveillance by Respondent in goingto coffee shops after leaving the store in the morning; thatDelgado was subsequently caught violating the coffee reliefrule for which Respondent (Supervisor Coggin) consideredterminating his employment but elected to give Delgadoanother chance; and that Delgado's immediate supervisor,Mike Kennedy, admitted he did not give Delgado any writ-ten warnings for tale coffee relief infractions because, hecontends, he was trying to win Delgado's confidence sinceDelgado got along so well with people.E. The Onset of Delgado's Personal Problem and hisUltimate ResignationDelgado further testified that just prior to March 1977,the Union had an election in which he ran for vice presi-dent and Andrew Besa ran for president of the Brownsvillearea. They both lost and Delgado said that he was disap-pointed because Brownsville elected only one officer. Heinvestigated the results of the election and learned thatonly 12 garage employees out of 36 had voted. He waspretty upset about this fact because he felt his steward ef-forts for employees were not appreciated. Consequently, hesubmitted his letter of resignation as steward on March 16,1977.Subsequently, Delgado said that a new problem aroseover the overtime and he went to his supervisor, Ron Ticer,and reminded him of the meeting with Mr. Coggin sometime ago in which Coggin said the Company was going topost the overtime. Ticer said Coggin did not tell him any-thing about that and he told Ticer to call Mr. Coggin andask him about it.In May 1977, Delgado said that a personal problemarose wherein his ex-wife called him about the care of his2-year-old daughter in Oklahoma City. He requested aleave of absence and Supervisor Ron Ticer told him he hadspoken with his supervisor, Coggin, about it and informedDelgado that unless such leave was for an emergency in theimmediate family or pregnancy, Respondent could notgrant it.Two weeks later, Delgado asked for a vacation and wasgranted one from April 18 to April 25. On April 25, Delga-do called Supervisor Ron Ticer and asked for an extension,and Ticer granted him the remainder of his vacation, 2days, plus 3 days excused absence time, which gave Delga-do until April 29 to return to work. Delgado went to Okla-homa City and applied for employment at Respondent'sOklahoma City facility where it was suggested that he tryto transfer, and he advised them that he had requested atransfer on two occasions without success. He then askedthe lady with whom he had spoken how could he get a job424 SOUTHWESTERN BELL TELEPHONE COMPANYthere, and she told him that if he resigned and sent a rec-ommendation from his supervisor she could then hire him.Delgado returned to Brownsville and talked to SupervisorTicer about it. His description of that conversation is asfollows:He said, well, I don't know. Are you sure you wantto go?I said, man, it's not that I want to go. It's somethingthat I have to do, you know.And he said, well, Joe, I'll help you as much as Ican. You can count on me, you know. And he says,write me a letter.And so I wrote the letter and told him why and allthis.He said, good luck, man. I never had any troublewith you, and I'll be willing to help you as far as I can.And I said, thanks, Ron. Thanks a lot.Delgado submitted his resignation on May 13, 1977. andwent to Oklahoma City and applied for a splicer's job withRespondent's Oklahoma City facility. He was informedthat there were no openings for a splicer, but that he couldapply at the service department for a position as a tempo-rary service representative. Delgado said he declined to ap-ply for the subject position because he was not interested inthat position. He called Supervisor Ticer immediately, onMay 16, 1977, and asked to be reinstated to his job. Ticersaid he did not know and suggested that he talk to M. A.Coggin. Delgado called Coggin and the latter told him he(Delgado) made the decision. Delgado said he remindedCoggin that he had rehired Sammy Sullivan, who had beenout for a long time, and Coggin said, "Oh! I already talkedto Robbins [Coggin's supervisor] and he seems to agree withme, I don't have to give you your job back, and I already toldyou all the trouble you gave me about those grievances. " Del-gado said he then said, "It sounds very final Coggin, I haveworked for you ...." And Coggin hung up the telephone.Delgado said he then brought his daughter back toBrownsville. He denied that Ticer told him before he re-signed that it would be difficult for him to be rehired.4With respect to Delgado's resignation from employment,Supervisor Ron Ticer testified that after being informed byDelgado of his intention to resign, he asked Delgado washe sure about what he was about to do, and Delgado said,"Sure." He said he then said, "If you're sure, I want it inwriting," and Delgado said, "O.K." Delgado called him afew days later requesting reinstatement to his job and hetold Delgado it was out of his hands because the letter hadbeen submitted that Friday, and he was sure the paperswere being processed. Ticer said at the time he supervisedDelgado he (Delgado) was not active in the Union and hewas not aware of any grievances Delgado had filed. Super-visor M. A. Coggin said that he simply told Delgado heI credit Delgado's testimony to the effect that Supervisor Coggin toldhim he (Coggin) could not rehire him because he had received the blessingsof his own supervisor. Mr. Robbins, not to rehire Delgado. and becauseDelgado gave him all that trouble with those grievances. I credit Delgado'stestimony not only because I was persuaded by his demeanor that he wastelling the truth, but also because Coggin did not categoncally deny that hemade such statements, and because such statements appear to be consistentwith Coggin's other antiunion statements and conduct in the record.would not rehire him, that he (Delgado) had made a deci-sion and as far as he (Coggin) was concerned, it was final.Coggin said he declined to rehire Delgado because of hispast and poor work performance.Carol Thomas, an employment office interviewer for theRespondent, testified that about May 16, 1977. Delgadocame to the Oklahoma City office and asked for a servicerepresentative position, permanent or temporary. He com-pleted an application and she scheduled him for a test onJune 17, 1977, at 12:45 p.m. He did not appear, nor did hecall to reschedule the test. At the time he applied, she saidthat Respondent was not accepting applications for craftjobs and it has not accepted applications for craft positionswithin the past 2 years. Delgado denied that he agreed toaccept the temporary position or that he requested a ser-vice representative job. He said that they told him that wasthe position that was open and he applied for it and leftOklahoma.F. Delgado's Work PerformanceDelgado said that prior to November 1976. the last ap-praisal he received from Mike Kennedy was outstanding.He said only two reprimands were placed in his personnelfile, the last of which was in May 1976, and he resigned inMay 1977. He said that shortly after he was suspended for37 hours from Tuesday through Friday in May 1976, Re-spondent sent him to advanced cable splicing school, thefollowing Monday, in San Antonio for I week. He said hislast supervisor, Ticer, commended his work on two occa-sions.Harry Irby, employed by Respondent 31 years, hasworked as a cable splicer, switchman, and cable splicingforeman. He has been a member of the Union for 27 years,18 years as secretary, and he now serves as chief job fore-man. Irby testified that cable splicing work is generallyunsupervised 80 to 85 percent of the time, and sometimesthe splicer works alone. He supervised Delgado for I year.In explaining (Resp. Exh. 3) a "Recommendation of WageConsideration Date and/or Progress Review," signed byIrby on April 23, 1974, he said that after I month to 6weeks, the report indicates Delgado took pnde in his work.At that time he considered Delgado a good employee. Thenonsupervisory employee appraisal, dated May 10, 1974(Resp. Exh. 4) was favorable. Delgado was rated 65 to 75percent on job skills as a cable splicer on a scale of 100percent. He believed that Delgado's performance wouldimprove with experience, but his productivity needed im-provement. However, at that time Delgado was a goodpo-tential for management.Respondent's Exhibit 5 is a progress review report afterIrby had been supervising Delgado 8 months. By this time,Irby contends that Delgado's performance had declined,that he had fouled up several jobs necessitating his (Irby)going to the jobs six or seven times to correct mistakes thatDelgado had made, and which he felt a man withDelgado's experience should not have made. The reportwas unfavorable as described on pages 116 through 118 ofthe transcript herein. Irby said that he thought Delgado'sdomestic and financial problems were affecting his workperformance. However, in General Counsel's Exhibit 2,425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIrby rated Delgado's work satisfactory, indicating that hetries to keep defects to a minimum and did a trouble freejob; that he showed good improvement in the last 3months with a lot better attitude. Mike Kennedy supervisedDelgado from September 1975 until November 1976. In hisemployee appraisal, dated January 1976, he indicated thatDelgado needed improvement in attitude and pride, andthat he was abusing the lunch relief periods. He said he didnot recall telling the Board during an interview that he didnot have any trouble with Delgado's work performancesufficient to write him up.Ron Ticer testified that he supervised Delgado for ap-proximately 6 1/2 months but during such time did notever prepare a formal appraisal or progress review regard-ing Delgado's work performance. Now, while testifying, Ti-cer said that he believed for the amount of experience Del-gado had, his production was a little below par, or belowaverage, and that his quality of work was approximatelyaverage. He said that Delgado liked to pick his job andwould complain about the jobs. Ticer further testified thatRespondent's performance evaluations are given annuallyon the birthdate of the employee. He acknowledged thatDelgado's evaluation was due in May 1977, but that Delga-do had an evaluation in his file dated January 23, 1976. Headmitted that he knew Delgado was a union steward.Analysis and ConclusionsIn determining whether Respondent's refusal to rehireJose M. Delgado to his last position of employment wasbased upon good cause, objective economic considera-tions, or upon Delgado's aggressive activity as steward forthe Union, it is readily observed that the evidence is clearthat Delgado voluntarily resigned from his position onMay 13, 1977. The evidence of record is also clear thatRespondent, through its supervisors M. A. Coggin andMike Kennedy, has manifested a history of antiunion (an-tiactive stewards) conduct against Delgado, as well as otherpersons (stewards Thurwalker, Rodriguez, etc.) who servedas stewards for the Union. Hence, whatever reasons, just orpretextual, Respondent advances for refusing to rehireDelgado must necessarily be measured against this histori-cal background and Respondent's knowledge of Delgado'sactive involvement in the multiplicity of employee griev-ances he processed.There cannot be a genuine question about Delgado's in-volvement in grievance processing since the record is re-plete with evidence that Delgado was recognized by Re-spondent, and respected by his fellow employees, as anaggressive processor of employee grievances. So active wasDelgado in this respect that supervisor Coggin accused himof boasting to other employees about a grievance victory,and supervisor Kennedy frequently reminded him that hedid not work for the Union, but for the Company (Respon-dent).The credited evidence of record clearly establishes thatall of Respondent's employees have, on occasion, violatedits coffee relief rule by purchasing coffee at times otherthan the designated coffee relief periods; and that someemployees, including Delgado, have been disciplined byRespondent for such violations. However, it is well estab-lished that Delgado was the most frequent offender of therule caught by management, and that he is the offenderwho has been most severely disciplined (37 hours suspen-sion from work) by Respondent. If the evidence were tobecome final at this juncture, it would appear that Delgadowas the most chronic offender of the coffee relief rulewhose resignation Respondent should have rejoiced in re-ceiving. Unfortunately, or fortunately, the evidence doesnot conclude here, but instead goes on to establish thatcertain members of management (Supervisors Kennedyand Vela) were observed conducting surveillances of Del-gado as he left the store in the morning. Under such cir-cumstances, it cannot be concluded that Delgado violatedthe coffee rule any more than any other employee, since itis not established that other named employees were undersuch surveillance by Respondent.Consequently, when Respondent's antiactive stewardbackground and its knowledge of Delgado's active griev-ance processing is considered along with the several occa-sions on which Delgado was caught by management violat-ing the coffee relief rule, it may reasonably be inferred thatRespondent singled out Delgado and zeroed in on his workitinerary, in order to obtain evidence upon which it couldimpose disciplinary sanctions against him for his aggressivegrievance activity. This position is further supported by theevidence that Delgado holds the record for an unprece-dented suspension (37 hours) for violating the coffee reliefrule, the evidence of Respondent's attitude towards otherstewards, and Respondent's refusal to honor Delgado's re-quest for reinstatement, infra. I do not credit the advancedsubjective explanation of Supervisor Kennedy for his fail-ure to issue written warnings to Delgado for his severalviolations of the coffee relief rule. I also note (and consid-ered the fact) that Delgado's concern and involvement withgrievances continued after he resigned as steward onMarch 16, 1977.In considering Respondent's refusal to rehire Delgado tohis former position of employment, it is particularly notedthat only on one occasion during Delgado's working tenurewith Respondent did Respondent ever, in fact, issue toDelgado a written, but not formal, warning (in his record)for eating a taco and reading the newspaper on the job.The evidence does not show that such conduct by Delgadowas ever repeated. He was not issued any written warningsfor his several violations of the coffee relief rule. Neverthe-less, after the onset of Delgado's domestic problem, theundisputed and credited evidence shows that Respondentdenied Delgado's request for a recommended transfer to itsOklahoma City facility. Although Delgado assumed therisk of obtaining employment at Respondent's OklahomaCity facility by resigning from Respondent's Brownsvillefacility first, the evidence does not show that he was in-formed or that he had any concrete evidence that Respon-dent would not have rehired him, especially when his re-quest for reemployment was made only 5 days subsequentto his resignation.In an effort to justify its refusal to reemploy Delgado,Respondent offered rather old (early and mid-1976) evi-dence of Delgado's coffee relief violations and performanceevaluation (progress review) reports for 4-28-74 and 5-1(-74 (Resp. Exhs. 3 and 4), and such reports for 10-27-74426 SOUTHWESTERN BELL TELEPHONE COMPANYand 1-23-76 (Resp. Exhs. 5 and 6). The first evaluativereports (Resp. Exhs. 3 and 4) are favorable and indicateDelgado had good potential. The second set of evaluativereports (Resp. Exhs. 5 and 6) recognized Delgado had fam-ily problems which apparently affected his job attitude andjob pride, and that his production needed improvement.However, he was still considered a good prospect for amanagement position. Finally, Delgado's personnel filealso contained one written warning issued to him October13, 1975 (hereinabove referred to) for eating a taco andreading a newspaper during working hours. The recorddoes not show that such conduct was ever repeated by Del-gado.Respondent also submitted evidence that it has not hiredany new employees since Delgado resigned on May 13,1977. It further showed that all seven cable splicing posi-tion vacancies since Delgado's resignation were filled bytransfers of personnel from within its Brownsville facility.Conspicuously absent in Respondent's evidence, however,is any evidence of economic considerations which necessi-tated Respondent's cutting down its work force, by layingoff or not hiring new employees, or evidence thatDelgado's former position no longer existed. When the ab-sence of such evidence is considered along with Respon-dent's reliance upon such remote and exaggerated evidenceof Delgado's violations of the coffee relief rule and hiswork performance evaluation reports, for which he did notreceive any written warnings, the Administrative LawJudge is persuaded that such evidence by the Respondentis a mere pretext to conceal its real motive for refusing toreemploy Delgado.The only significant conflict in the testimony with re-spect to Delgado's personal problem, his resignation, andhis request to be reemployed by the Respondent, is hisconversation with M. A. Coggin, engineering constructionsupervisor for the Respondent, on May 16, 1977, 3 workingdays after his resignation. Prior to that conversation,Delgado's immediate supervisor, Ron Ticer, informed himthat he did not know whether he (Delgado) could be reem-ployed and referred him to Supervisor M. A. Coggin.When Delgado called Coggin, the latter told him that he(Delgado) had made the decision, and when Delgado re-minded Coggin that he had rehired another employee whohad been out for a long time, Coggin said, "Oh! I alreadytalked to Robbins [Coggin's supervisor] and he seems to agreewith me, I don't have to give you your job back, and I alreadytold you all the trouble you gave me about those grievances. "When Delgado told Coggin it sounded very final, Cogginhung up the telephone. I credit Delgado's testimonial ac-count in this regard not only because I was persuaded byhis demeanor that he was telling the truth, but also becauseCoggin did not specifically and emphatically deny thesestatements attributed to him by Delgado.Moreover, the above statements attributed to Coggin areconsistent with Respondent's (Coggin's) other antisteward(union) activity towards Delgado and other stewards. Infact, it is particularly noted that in all of the evidence relat-ing to disciplinary action imposed against Delgado, orother antisteward grievance activity to stewards (YvonneThurwalker and Rodriquez), Supervisors M. A. Coggin,Mike Kennedy, or Richard Vela were involved. It is atleast well established on the record that Coggin and Ken-nedy were aware of the steward and grievance activities ofDelgado and Yvonne Thurwalker. Supervisor Coggin wasinvolved in practically every incident involving the consid-erable number of the grievances which Delgado processed,as well as most of the infractions of the Company's coffeerelief rule by Delgado. Hence. Coggin had a clearly mani-fested motive for refusing to rehire Delgado and that un-lawful motive predominated all other motives for not rehir-ing him.The Act, in part, as pertinent herein, provides that "Itshall be an unfair labor practice for an employer .... Bydiscriminating in regard to hire or tenure of employment orany term or condition of employment to encourage or dis-courage membership in any labor organization." In dispos-ing of the issue as to whether an employer may deny em-ployment to a nonemployee and if so, how can such denialbe remedied, the Sdpreme Court said:We have already recognized the power of Congressto deny an employer the freedom to discriminate indischarging. N.LR.B. v. Jones & Laughlin, 301 U.S. 1.So far as questions of constitutionality are concernedwe need not enlarge on the statement of JudgeLearned Hand in his opinion below that there is "nogreater limitation in denying him (the employer] thepower to discriminate in hiring, than in dischargingDid Congress also empower the Board to orderthe employer to undo the wrong by offering the mendiscriminated against the opportunity for employmentwhich should not have been denied them?Reinstatement is the conventional correction fordiscriminatory discharges. Experience having demon-strated that discrimination in hiring is twin to discrim-ination in firing, it would indeed be surprising if Con-gress gave a remedy for the one which it denied for theother. ...Phelps Dodge Corporation v. N. L. R. B., 313U.S. 177, 187 (1941).5It is obvious by the evidence that while Delgado may notbe deemed an exemplary employee, the evidence does notshow that Respondent considered him an unsatisfactoryemployee. This position is supported when it is noted thatimmediately after Delgado's excessive suspension for vio-lating the coffee relief rule, Respondent immediately senthim to advanced training school in San Antonio, Texas.Moreover, Delgado's work performance evaluation reportscontinued to refer to him as a good prospect for manage-ment with no indication that his work was unsatisfactoryor any indication that he was a potential for discharge. Ifsuch evidence suggests at all that Respondent even enter-tained a desire to eliminate Delgado from its employ, it isobvious that such consideration was far from being theprimary motivating cause for its refusal to reemploy Delga-do. On the contrary, the evidence is more than sufficient to5Also see: The Great Atlantic and Pacific Tea Co., Inc., 354 F.2d 707 (SthCir. 1966); Erie Sand Steamship Company. 189 NLRB 63 (1971); MemorialHospital Association, Inc.. JD-205-77, and as counsel for the General Coun-sel further cites, a discharge or, here, a refusal to hire "motivated only inpart by an unlawful purpose is similarly illegal." J. P. Stevens & Co.. Inc., vN L.R.B.. 380 F.2d 292 (2d Cir. 1967). cert. denied 389 U.S. 1005.427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport the conclusion and finding that Respondent's pri-mary motive for refusing to reemploy Delgado was not hisabuse of coffee relief or his work performance, but rather,Delgado's very active and aggressive processing of employ-ee grievances against Respondent. Such refusal by the Re-spondent therefore constituted a violation of Section8(a)(3) and (1) of the Act.IV IHe EFIE(ITI OF THE UNFAIR LABOR PRACTICES UPONCOMMERC(EThe activities of Respondent set forth above, occurringin connection with its operations. have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(3)and (I) of the Act, it will be recommended that the Re-spondent cease and desist therefrom and take certain affir-mative action designed and found necessary to effectuatethe policies of the Act.Having found that Respondent discriminated againstJose M. Delgado for exercising his Section 7 protectedrights in violation of Section 8(a)(3) and (1) of the Act, therecommended Order will provide that Respondent offerJose M. Delgado reemployment to his job, and make himwhole for any loss of earnings within the meaning of and inaccord with the Board's decisions in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977),6 except as specifically modifiedby the wording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from in any manner interfer-ing with, restraining, and coercing employees in the exer-cise of their rights guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Manufacturing Company, 120 F.2d532, 536 (4th Cir. 1941).Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Southwestern Bell Telephone Company, the Respon-dent, is an Employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Communications Workers of America, Local 12229,is, and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.3. By refusing to reemploy Jose M. Delgado on May 18,1977, because he actively and aggressively processed em-ployee grievances in accordance with his steward duties onbehalf of the Union, in order to discourage his and other6 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962)employees' membership in said Union, Respondent dis-criminated against him in regard to his tenure of employ-ment and has engaged in, and is engaging in, unfair laborpractices condemned by Section 8(aX3) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The Respondent, Southwestern Bell Telephone Compa-ny, its officers, agents. successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in, or activities on behalfof, Communications Workers of America, Local 12229, orany other labor organization, by refusing to reemploy orotherwise discriminating against them in any manner inrespect to their tenure of employment, or any term or con-dition of employment, in violation of Section 8(a)(3) and(1) of the Act.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Jose M. Delgado immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights previously enjoyed, andmake him whole for any loss of pay suffered by reason ofthe discrimination against him, with interest, in the mannerdescribed in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at Respondent's Brownsville, Texas, facilitycopies of the attached notice marked "Appendix." 8 Copiesof said notice on forms provided by the Regional Directorfor Region 23, after being duly signed by Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the Natinal Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational L abor Relations Board."428 SOUTHWESTERN BELL TELEPHONE COMPANYinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,as amended, and has ordered us to post this notice.WE WILL NOT discourage membership in, or activitieson behalf of Communications Workers of America,Local 12229, or any other labor organization, by refus-ing to reemploy employees or otherwise discriminatingagainst them in any manner in respect to their tenureof employment or any term or condition of employ-ment.WE WILL offer Jose M. Delgado immediate reinstate-ment to his former position or, if such position nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights previ-ously enjoyed, and make him whole for any loss ofpay suffered by reason of our discrimination againsthim, with interest.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise and en-joyment of rights guaranteed them by Section 7 of theNational Labor Relations Act, except to the extentthat such rights may be affected by lawful agreementsin accord with Section 8(a)(3) of the Act.All our employees are free to become, remain, or refuseto become or remain members of said Union or any otherlabor organization, except to the extent that such rightsmay be affected by lawful agreements in accord with Sec-tion 8(a)(3) of the Act.SOUTHWESTERN BELL TELEPHONE COMPANY429